Exhibit 10.1

 

EXECUTIVE SERVICE AGREEMENT

 

This Agreement is made on October 1, 2005

 

Between

 

(1) Blockbuster Entertainment Limited (“Blockbuster”), a company incorporated in
England and Wales under registration number 2111417, the registered office of
which is Harefield Place, The Drive, Uxbridge, Middlesex, UB10 8AQ, a subsidiary
of Blockbuster Inc.; and

 

(2) Christopher Wyatt (“you”).

 

In this Agreement the words set out below shall have the following meanings:

 

The “Board” means the board of directors from time to time of Blockbuster or a
duly authorised committee of it;

 

The “Group” means Blockbuster, any subsidiary of Blockbuster, any holding
company of Blockbuster, any subsidiary of such holding company and any company
designated by the Board as an associated company from time to time.

 

1. Appointment (a) Blockbuster will employ you, and you will [continue to] serve
Blockbuster as Executive Vice President and President International

 

(b) This Agreement will be effective as of October 1st 2005 and will continue
thereafter until terminated by either party in accordance with Paragraph 9
below. Your continuous period of employment with Blockbuster commenced on
15 July 1996.

 

2. Duties (a) You agree to devote your entire business time, attention and
energies to the business of Blockbuster and the Group during your employment.
You will be Executive Vice President and President, International of
Blockbuster, and you agree to perform all duties reasonable and consistent with
that (or such comparable office) or other individual designated by the Chief
Executive Officer (the “CEO”) of Blockbuster Inc. may assign to you from time to
time.

 

(b) Your normal place of work will be at Harefield Place. However, you will
attend and work at any premises of the Blockbuster Group company, and travel and
work both in the United Kingdom and abroad, as may be required for the proper
fulfilment of your duties.

 

(c) You will, whenever so required for the proper fulfilment of your duties,
work without further remuneration in excess of normal hours of work of
Blockbuster which are [9.00am to 5.30pm Monday to Friday]. You agree that for
the purposes of the Working Time Regulations 1988 (and any amendment or
re-enactment thereof) any legislative provisions imposing a maximum number of
average weekly hours shall not apply to your employment. The Executive may
withdraw consent by giving Blockbuster not less than three month’s notice in
writing.

 

3. Compensation.

 

(a) Salary. For all the services rendered by you in any capacity under this
Agreement, Blockbuster agrees to pay you a basic salary at the rate of £346,000
per annum accruing from day to day (“Salary”), less deductions for tax and
National Insurance, which is payable by equal monthly instalments in arrears on
or before the 23rd day of each calendar month, in accordance with Blockbuster’s
payroll practices as they may exist from time to time and includes any directors
fees payable in relation to your acting as officer of Blockbuster or any
affiliated company.

 

(b) Bonus Compensation. You also will receive bonus compensation (“Bonus”) in
accordance with Blockbuster’s Short-Term Incentive Plan or, if applicable,
Blockbuster’s Senior Executive Short-Term Incentive Plan, each as may be amended
from time to time (either of such plans, as applicable, to be hereinafter
referred to as the “STIP”) and as follows:



--------------------------------------------------------------------------------

(i) Your target bonus (“Target Bonus”) for each calendar year will be 60% of
your Salary on November 1st of the calendar year; provided that, for any years
in which you are a participant in Blockbuster’s Senior Executive Short-Term
Incentive Plan, for purposes of this Section 3(b)(i), your Target Bonus will be
based on your Salary as defined in such plan. Your Bonus may be prorated for any
portion of the calendar year that you were employed under this Agreement.

 

(ii) Your Bonus for any calendar year will be payable, less applicable
deductions and withholding taxes, by the end of the first quarter of the
following year.

 

  4. Holiday

 

(a)You will be entitled, with full remuneration, to the usual public and
statutory holidays and a further 25 working days’ holiday in each full holiday
year, to be taken at such times as will be agreed between you and the Board or,
failing agreement, as the Board may determine. Holidays must be requested as far
in advance as is practicable and in any event not less than one week prior to
the start of the holiday.

 

(b)Your holiday entitlement will be deemed to accrue from day to day and may not
be carried over from one holiday year to the next. No payment will be made to
you in lieu of holiday accrued but not taken by you save on the termination of
your employment. However, where you are dismissed pursuant to Clause 9 any such
payment will be limited to that required by law. If on termination of your
employment you have exceeded your accrued holiday entitlement, the appropriate
deduction will be made from your final salary payment.

 

(c) Blockbuster’s holiday year runs fro 1 April to 31 March.

 

  5. Benefits.

 

(a) You are eligible to participate in such medical, life insurance, permanent
health insurance, long-term incentive and other plans as Blockbuster may have or
establish from time to time and in which you would be entitled to participate
under the terms of the plan. This provision, however, will not be construed to
either require Blockbuster to establish any welfare, compensation or long-term
incentive plans, or to prevent the modification or termination of any plan once
established, and no action or inaction with respect to any plan will affect this
Agreement. It is agreed that Blockbuster will not be liable to you for any
default, act, error, omission or otherwise of any third party, insurer or
provider of any of these plans.

 

(b) You are entitled to be a member of Blockbuster’s pension scheme subject to
the rules and regulations of the scheme from time to time. Blockbuster will make
a contribution of up to 15% of your Salary per year into the scheme. Blockbuster
reserves the right to amend or substitute the terms, or wholly replace the
scheme. There is not a contracting out certificate in respect of the pension
scheme.

 

(c) If you are prevented by illness or accident from working you must provide a
statement of your disability signed by a medical practitioner covering absence
after the seventh day. Blockbuster will pay your salary in full for five days
per annum and additionally at the discretion of the Board. Such remuneration
will be inclusive of statutory sick pay.

 

(d) Blockbuster provides access to permanent health insurance (PHI) which is
operated by a third party insurer. Information regarding this scheme is
available from Human Resources. For the periods that you receive compensation
and benefits under the PHI scheme, such compensation and benefits and the bonus
compensation provided by the PHI are in lieu of Salary and Bonus under
paragraphs 3(a) and (b). It is agreed that Blockbuster will not be liable to you
for any default, act, error or omission or otherwise of the insurer or provider
of the PHI scheme.

 

  6. Business Expenses; Car Allowance and Insurance.

 

(a) During your employment under this Agreement, Blockbuster will reimburse you
for such reasonable travel and other expenses incurred in the performance of
your duties consistent with Blockbuster’s then applicable expense reimbursement
policies for Blockbuster executives at comparable position levels.



--------------------------------------------------------------------------------

(b) Subject to your holding a current full driving licence, Blockbuster will
provide you with a motorcar of a make, model and specification commensurate with
your status (in the reasonable opinion of Blockbuster) for your sole business
use, together with appropriate insurance and a fuel card and in accordance with
Blockbuster’s policies, as may be amended from time to time. On the termination
of your employment, you shall have no entitlement to compensation for loss of
use of the motorcar and related insurance and fuel card, and shall return the
motorcar forthwith in good condition, together with all keys, documents, fuel
card, mobile phone and other property relating to it, to Blockbuster or as
directed by Blockbuster.

 

  7. Non-Competition, Confidential Information, Etc.

 

(a) Non-Competition. You agree that your employment with Blockbuster is on an
exclusive basis and that, while you are employed by Blockbuster, you will not
engage in any other business activity which is in conflict with your duties and
obligations (including your commitment of time) under this Agreement. You agree
that after the date of termination of your employment (“the Termination Date”)
you will not, without the prior written approval of Blockbuster, directly or
indirectly as an owner, partner, stockholder, officer, employee, director, agent
of or consultant whether for your own benefit or that of others during the
Non-Compete Period (as defined below):

 

  (i) engage in or participate in any Blockbuster Competitor;

 

  (ii) render or attempt to render any Restricted Services within a Restricted
Area for any Blockbuster Competitor;

 

  (iii) solicit, entice or induce any Key Employee to become employed or engaged
by any Blockbuster Competitor or by you or by any other person, firm, company or
association.

 

You acknowledge that the restrictions in this Clause are independent and
severable and that they are fair and necessary to protect the legitimate
business interests of Blockbuster. You undertake to inform any prospective new
employer of these restrictions.

 

(1) Unless otherwise set forth herein, the “Non-Compete Period” is the period of
six (6) months immediately following the Termination Date.

 

(2) A “Blockbuster Competitor” is any business entity which at the Termination
Date engages in the acquisition, aggregation, or delivery of audio or video
entertainment, including but not limited to the rental, purchase, trading or
sale of video, DVD, or other movie product, equipment, or video games, either
(i) in electronic, digital, or internet commerce, or (ii) within a Restricted
Area; provided that such acquisition, aggregation, or delivery of audio or video
entertainment constituted at least twenty percent (20%) of the business entity’s
total revenue in the twelve (12) months preceding the termination date or in the
business entity’s most recent fiscal year.

 

(3) A “Restricted Area” is the United Kingdom and any country where in the 12
months preceding the Termination Date you have performed your duties for
Blockbuster and where Blockbuster has its operations (or is engaged in real
estate site selection or has taken other steps toward the commencement of
operations), either alone or in association with another entity

 

(4) “Restricted Services” means services of a type provided by Blockbuster at
any time during the 12 months preceding the Termination Date (specifically
including the acquisition, aggregation, or delivery of audio or video
entertainment which includes but is not limited to the rental, purchase, trading
or sale of video, DVD, or other movie product, equipment, or video games) and in
connection with which you have been materially involved in that period;

 

(5) “Key Employee” means any person who at any time during the 12 months
immediately preceding the Termination Date was and remains an employee of
Blockbuster in the following capacities: managerial, marketing, or director and
with whom you had direct dealings in the 12 months prior to the Termination
Date.

 

You agree that this non-compete covenant is ancillary to an otherwise
enforceable agreement, including but not limited to the confidentiality covenant
and the payment provisions in Paragraph 3.



--------------------------------------------------------------------------------

(b) Confidential Information. You agree that, during your employment and at any
time thereafter, (i) you will not (a) use for any purpose other than the duly
authorized business of Blockbuster conducted in the course of your employment at
Blockbuster or, (b) disclose to any third party, any business information,
technological information, intellectual property, trade secrets and other
information belonging to Blockbuster or any of its affiliated companies or
relating to Blockbuster’s business, technology, or customers (“Confidential
Information”), including, without limitation, any written (including in any
electronic form) or oral communication incorporating Confidential Information in
any way; and (ii) you will comply with any and all confidentiality obligations
of Blockbuster to a third party, whether arising under a written agreement or
otherwise. Information will not be deemed Confidential Information which (x) is
or becomes generally available to the public other than as a result of a
disclosure by you or at your direction or by any other person who directly or
indirectly receives such information from you, or (y) is or becomes available to
you on a non-confidential basis from a source which is entitled to disclose it
to you.

 

(c) Intellectual Property Rights.

 

(i) You will promptly disclose and deliver to the Company for the exclusive use
and benefit of the Group full details of any Inventions upon the making,
devising or discovering of the same during your employment, irrespective of
whether they were so made, devised or discovered during normal working hours or
using the facilities of the Company. You will, irrespective of the termination
of the your employment, give all information and data in your possession as to
the exact mode of working, producing and using the same and will also at the
expense of the Company give all such explanations, demonstrations and
instructions to the Company as the Board may deem appropriate to enable the full
and effectual working, production or use of the same.

 

(ii) You will, without additional payment to you (except to the extent provided
in Section 40, Patents Act 1977 or any similar provision of applicable law),
whether or not during the continuance of your employment, at the expense of the
Company, promptly execute and do all acts, matters, documents and things
necessary to enable the Company or its nominee to apply for and obtain any or
all applicable Intellectual Property Rights in any or all countries relating to
any Inventions or other materials produced by you during the employment.

 

(iii) You:

 

(a) will do anything necessary to confirm vesting of title to any or all
applicable Intellectual Property Rights (except only to the extent that such
Intellectual Property Rights fail to vest in the Company) in any or all
countries relating to any Inventions or other materials produced by you during
your employment in the Company or its nominee absolutely;

 

(b) with full title guarantee hereby assign (insofar as title to them does not
automatically vest in the Company as a consequence of your employment) to the
Company by way of future assignment all copyrights arising in any original
material (including without limitation source code and object code for software)
produced by you during your employment, whether during the normal hours of work
of the Company or otherwise or at the premises or using the facilities of the
Company or otherwise, being the exclusive right to do and to authorise others to
do any and all acts restricted by the Copyright Designs and Patents Act 1988 in
relation to such material in the United Kingdom together with copyright in all
other countries of the world (and/or any similar rights in countries where such
rights exist) for the whole term of such copyright including any extensions or
renewals thereof and including the right to sue for damages and other remedies
in respect of any infringements of the copyrights in such material or conversion
of infringing copies of the material prior to the date of this Agreement to hold
unto the Company absolutely; and

 

(c) waive all moral rights arising from any such original material so far as you
may lawfully do so in favour of the Company and for the avoidance of doubt this
waiver shall extend to the licensees and successors in title to the copyright in
the said material.

 

(iv) Without prejudice to the generality of Clauses (c)(ii) and (c)(iii), you
hereby irrevocably and by way of security appoint the Company as your attorney
in your stead to do all such



--------------------------------------------------------------------------------

things and execute all such documents as may be necessary for or incidental to
grant to the Company the full benefit of this Clause.

 

(v) The Executive will do nothing (whether by omission or commission) during
your employment or at any times thereafter to affect or imperil the validity of
any Intellectual Property Rights obtained, applied for or to be applied for by
the Company or its nominee. In particular without limitation you shall not
disclose the subject matter of any Inventions which may be patentable before the
Company has had the opportunity to apply for any patent or patents. You will at
the direction and expense of the Company promptly render all assistance within
your power to obtain and maintain such Intellectual Property Rights or any
application for any extension of them.

 

(vi) Nothing in this Agreement obliges any member of the Group to seek patent or
other protection for any Invention nor to exploit any Invention.

 

(d) Litigation. You agree that, during your employment and the pendancy of any
litigation or other proceeding, and at any time thereafter, (i) you will not
communicate with anyone (other than your own attorneys or tax advisors), except
to the extent necessary in the performance of your duties under this Agreement,
with respect to the facts or subject matter of any pending or potential
litigation, or regulatory or administrative proceeding involving Blockbuster or
any of Blockbuster’s affiliated companies, other than any litigation or other
proceeding in which you are a party-in-opposition, without giving prior notice
to Blockbuster or Blockbuster’s counsel; and (ii) in the event that any other
party attempts to obtain information or documents from you with respect to
matters possibly related to such litigation or other proceeding, you will
promptly notify Blockbuster’s counsel before providing such information or
documents.

 

(e) No Right to Give Interviews, Write Books, or Articles. During your
employment and at any time thereafter, except as authorized by Blockbuster, you
will not (i) give any interviews or speeches, or (ii) prepare or assist any
person or entity in the preparation of any books, articles, television or motion
picture productions or other creations, in either case, concerning Blockbuster
or any of its affiliated companies or any of their respective officers,
directors, agents, employees, suppliers or customers.

 

(f) Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for you and utilized by you in the course of
your employment with Blockbuster or any of its affiliated companies, will remain
the exclusive property of Blockbuster. In the event of the termination of your
employment for any reason, Blockbuster reserves the right, to the extent
permitted by law and in addition to any other remedy Blockbuster may have, to
deduct from any monies otherwise payable to you the following: (i) all amounts
you may owe to Blockbuster or any of its affiliated companies at the time of or
subsequent to the termination of your employment with Blockbuster, and (ii) the
value of the Blockbuster property which you retain in your possession after the
termination of your employment with Blockbuster. This Agreement will serve as
consent for the purposes of part II Employment Rights Act 1996 (Protection of
Wages).

 

(g) Non-Disparagement. You agree that, during your employment and at any time
thereafter, you will not, in any communications with the press or other media or
any customer, client or supplier of Blockbuster or any of its affiliated
companies, criticize, ridicule or make any statement which disparages or is
derogatory of Blockbuster or any of its affiliated companies or any of their
respective directors or officers.

 

(h) Injunctive Relief. Blockbuster has entered into this Agreement in order to
obtain the benefit of your unique skills, talent, and experience. You
acknowledge and agree that any violation of paragraphs 7(a) through (g) of this
Agreement will result in irreparable damage to Blockbuster, and, accordingly,
Blockbuster shall be entitled to obtain injunctive and other appropriate relief
(including damages) for any breach or threatened breach of such paragraphs, in
addition to any other remedies available to Blockbuster.

 

8. Survival; Modification of Terms. Your obligations under Paragraph 7(a)
through (h) will remain in full force and effect for the entire period provided
therein notwithstanding the termination of your employment for any reason. You
and Blockbuster agree that the restrictions and remedies contained in paragraphs
7(a) through (h) are reasonable and that it is your intention and the intention
of Blockbuster



--------------------------------------------------------------------------------

that such restrictions and remedies will be enforceable to the fullest extent
permissible by law. If a court of competent jurisdiction will find that any such
restriction or remedy is unenforceable but would be enforceable if some part
were deleted or the period or area of application reduced, then such restriction
or remedy will apply with the modification necessary to make it enforceable.

 

  9. Termination.

 

(a) Termination for Breach. Blockbuster may, at its option, terminate your
employment under this Agreement without notice at any time and thereafter will
have no further obligations under this Agreement, including, without limitation,
any obligation to pay (whether in lieu of notice or otherwise) Salary or Bonus
or provide benefits in the following circumstances (i) if you are found to be
guilty of gross misconduct or incompetence or wilful neglect of duty; : (ii) if
you are guilty of dishonesty; (iii) for non-compliance with any provisions of
Blockbuster’s Statement of Business Conduct as amended from time to time;
(iv) for conviction for any criminal offence (excluding road traffic offences
for which you are not sentenced to any term of imprisonment) or bringing
Blockbuster or any of its affiliated companies into disrepute; (v) for
unauthorized disclosure of Confidential Information; (vi) for your failure to
comply with a reasonable management order or direction from an executive(s) in
your reporting line; (vii) for your material breach of this Agreement;
(viii) for your failure (except in the event of your disability) or refusal to
substantially perform your material obligations under this Agreement; if you are
disqualified of prohibited from being a director by reason of any order made by
any competent court. If you cease by your own act or default to be a director of
Blockbuster; or if you become bankrupt, apply for a bankruptcy petition or have
a bankruptcy order made against you, apply for or have made against you a
receiving order or make any composition or enter into any deed of arrangement
with your creditors.

 

(b) Notice. (i) Your employment will be terminable by Blockbuster providing you
with six (6) months written notice (“the Notice Period”).

 

(ii) If Blockbuster terminates your Employment under Paragraph 9(b) and
conditional on you entering into a valid waiver of claims [(a “Compromise
Agreement”)] against Blockbuster and its affiliated companies in a form
satisfactory to Blockbuster, then Blockbuster will make a further payment to you
of the following:

 

(1) your Salary, as in effect on the Termination Date , (and excluding any
possible salary increases) for up to eighteen (18) months after the Termination
Date, paid in accordance with Blockbuster’s then effective payroll practices
and/or in such instalments as Blockbuster deems appropriate;

 

(2) Bonus compensation for up to eighteen (18) months after the date of such
termination, determined as follows:

 

  (A) for the portion of the calendar year from January 1st until the date
Termination Date, bonus compensation will be determined in accordance with the
STIP (i.e., based on Blockbuster’s achievement of specified goals and
Blockbuster’s good faith estimate of your achievement of your personal goals, if
applicable) and prorated for such period; and

 

  (B) all remaining bonus compensation will be determined based on achievement
of Blockbuster’s specified goals;

 

(iii) You will be required to mitigate the amount of any payment provided for in
(1) and (2) of this Paragraph 9(b)(ii) by seeking other employment, and the
amount of such payments (before statutory deductions) will be reduced by any
income (before statutory deductions) received by you from any source, including,
without limitation, salary, joining bonuses or annual bonus compensation,
consulting fees, and commission payments; provided, that mitigation will not be
required, and no reduction for other compensation will be made, for six
(6) months after the Termination Date. However, should you obtain employment or
other paid work with a Blockbuster Competitor as defined in Paragraph 7(a)(2)
herein, all payments provided for in (1) and (2) of this Paragraph 9(b)(ii) will
cease immediately from the date such employment or work is offered to you and no
further payments will be owed to you by Blockbuster.



--------------------------------------------------------------------------------

In the event that you do not keep Blockbuster truthfully informed regarding
income you receive during the eighteen (18) month period following the
Termination Date then Blockbuster will be entitled to make a good faith estimate
of the income that you have received and to deduct those amounts from payments
due to you under Clause 9(b)(ii).

 

You agree to fully and promptly notify Blockbuster of all efforts to find
employment or paid work, and any compensation earned by you during the period
when such mitigation is required, and to promptly respond to any inquiries from
Blockbuster with respect to such compensation or your efforts to fulfil your
mitigation obligations under this provision.

 

(c) Termination by you. (i) You agree to provide Blockbuster with three
(3) months written notice of your intent to resign your employment with
Blockbuster .

 

(ii) In such circumstances, and conditional on you entering into a Compromise
Agreement Blockbuster will further pay you your basic Salary (as in effect on
the date you provide written notice to Blockbuster) for an additional six
(6) month mitigated severance period, subject to all provisions regarding
mitigation as set forth in Clause 9(c)(iii) below.

 

(iii) You will be required to mitigate the amount of any payment provided for in
clause 9(c)(ii) above by seeking other employment, and the amount of such
payments (before statutory reductions) will be reduced by any income (before
statutory deductions) received by you from any source, including, without
limitation, salary, joining bonuses or annual bonus compensation, consulting
fees, and commission payments. Should you obtain employment or other paid work
with a Blockbuster Competitor as defined in paragraph 7(a)(ii) herein, all
payments provided for paragraph 9(c) (ii) above will cease immediately from the
date that employment or work is offered to you and no further payments will be
owed to you by Blockbuster. In the event that you do not keep Blockbuster
truthfully informed regarding income you receive during the 6 month period
following the Termination Date then Blockbuster will be entitled to make a good
faith estimate of income that you have received and to deduct those amounts from
payments due to you under this clause 9(c)(ii). You agree to fully and promptly
notify Blockbuster of all efforts to find employment or paid work, and any
compensation earned by you during the period when such mitigation is required,
and to promptly respond to any enquiries from Blockbuster with respect to such
compensation or your efforts to fulfil your mitigation obligations under this
provision.

 

(d) (i) Pay in lieu of notice. Blockbuster will be entitled at its sole
discretion to make a payment of basic full salary [and benefits] to you in lieu
of notice and to deduct sums equivalent to tax and national insurance from any
such payment.

 

(ii) Garden leave. During any period of notice, you may be required by
Blockbuster for up to 6 months in its absolute discretion not to attend at
Blockbuster’s premises at any time and not to perform any duties for Blockbuster
or to perform only such duties, specific projects or tasks as are assigned to
you expressly by Blockbuster, for such period and at such place or places as
Blockbuster deems necessary, provided that you will be entitled to receive your
basic salary [and benefits] during such period. For the avoidance of doubt you
will remain an employee of Blockbuster during any such period and may not carry
out any work for any third party.

 

(e) Termination of Benefits. Notwithstanding anything in this Agreement to the
contrary, participation in all Blockbuster benefit plans and programs
(including, without limitation, , medical coverage, life insurance, the pension
benefits, excess plans, LTD and accidental death and dismemberment and business
travel and accident insurance) will terminate upon the termination of your
employment except to the extent otherwise expressly provided in such plans or
programs and subject to any vested rights you may have under the terms of such
plans or programs. The foregoing will not apply to any Blockbuster or Viacom
stock options granted to you and, after the termination of your employment, your
rights with respect to any stock options will be governed by the terms of the
applicable Blockbuster and Viacom stock option agreements and the applicable
Blockbuster and Viacom Long-Term Management Incentive Plans.

 

(f) Resignation from Official Positions. If your employment with Blockbuster
terminates for any reason, you will resign immediately from any and all officer
or director positions that you may have held with Blockbuster or any of its
then-current or previously affiliated companies and all Board seats or other
positions in other entities you held on behalf of Blockbuster. You agree to
execute, upon the request of Blockbuster, any documents or instruments which
Blockbuster may deem necessary or desirable to effectuate such resignation or
resignations, and you hereby irrevocably appoint Blockbuster



--------------------------------------------------------------------------------

as your attorney in name and on your behalf to act and sign, execute and do all
acts necessary to effect such resignations.

 

10. Death. In the event of your death while actively employed, your beneficiary
or estate will receive (i) your Salary up to the date on which the death occurs;
(ii) any Bonus earned in the prior year but not yet paid; and (iii) Bonus
compensation for the calendar year in which the death occurs, determined in
accordance with the STIP (i.e., based upon Blockbuster’s achievement of
specified goals and Blockbuster’s good faith estimate of your achievement of
your personal goals, if applicable) and pro-rated for the portion of the year
through the date of death, payable, less applicable deductions and withholding
taxes, by the end of first quarter of the following year. Notwithstanding
anything to the contrary in this Agreement, your employment will terminate as of
the date of your death.

 

11. No Acceptance of Payments. You represent that you have not accepted or given
nor will you accept or give, directly or indirectly, any money, services or
other valuable consideration from or to anyone other than Blockbuster for the
inclusion of any matter as part of any film, television program or other
production produced, distributed and/or developed by Blockbuster and/or any of
its affiliated companies.

 

12. Equal Opportunity Employer. You recognize that Blockbuster is an equal
opportunity employer. You agree that you will comply with Blockbuster policies
regarding employment practices and with applicable legislation and English law
prohibiting discrimination and harassment on the basis of race, color, sex,
religion, national origin, citizenship, age, marital status, sexual orientation,
disability or veteran status.

 

13. Disciplinary and Grievance Procedures. (i) Details of Blockbuster’s standard
disciplinary and grievance procedures can be obtained from the Employee
Handbook. Any matter of discipline or any grievance will be dealt with as deemed
appropriate in the circumstances.

 

(ii) Blockbuster retains the right to suspend you from the employment on full
salary at any time for a reasonable period to investigate any matter in which it
reasonably believes you are implicated or involved (whether directly or
indirectly). For the avoidance of doubt, suspension is not a disciplinary
sanction.

 

14. Statement of Business Conduct. You acknowledge you have read and agree that
you will comply with the Blockbuster Statement of Business Conduct as it may be
amended from time to time.

 

15. Notices. All notices under this Agreement must be given in writing, by
personal delivery or by mail, at the parties’ respective addresses shown on this
Agreement (or any other address designated in writing by either party), with a
copy, in the case of Blockbuster, to the attention of the General Counsel of
Blockbuster, 1201 Elm Street, Dallas, Texas 75270, USA. Any notice given by mail
will be deemed to have been given three (3) days following such mailing.

 

16. Assignment. This is an Agreement for the performance of personal services by
you and may not be assigned by you or Blockbuster except that Blockbuster may
assign this Agreement to any affiliated company of or any successor in interest
to Blockbuster.

 

17. No Implied Contract. The parties intend to be bound only upon execution of a
written agreement and no negotiation, exchange of draft or partial performance
will be deemed to imply an agreement.

 

18. Entire Understanding. This Agreement contains the entire understanding of
the parties hereto relating to the subject matter contained in this Agreement,
and can be changed only in writing signed by both parties.

 

19. Void Provisions. If any provision of this Agreement, as applied to either
party or to any circumstances, will be found by a court of competent
jurisdiction to be unenforceable but would be enforceable if some part were
deleted or the period or area of application were reduced, then such provision
will apply with the modification necessary to make it enforceable, and will in
no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.



--------------------------------------------------------------------------------

20. Supersedes Prior Agreement. This Agreement supersedes and cancels all prior
agreements relating to your employment by Blockbuster or any of its affiliated
companies with respect to your employment by Blockbuster.

 

21. Data Protection. By signing this employment agreement you agree that
Blockbuster may pass relevant personnel records to Blockbuster Inc in Dallas,
Texas, USA and other Group companies as required. Your records will continue to
be handled in accordance with Blockbuster’s standards of good practice and in
accordance with agreed data security arrangements between Blockbuster UK and
Blockbuster Inc.

 

22. Governing Law. This Agreement shall be governed and construed in all
respects in accordance with the laws of England. Each of the parties hereto
irrevocably submits to the non-exclusive jurisdiction of the English Courts.

 

23. In this agreement the expression “affiliated company” shall include: Viacom
UK Limited, Blockbuster Inc., Simon & Schuster Limited, Simon and Schuster Inc,
CBS Corporation Inc, Infinity Inc., MTV Europe (a partnership), MTV Networks
Europe Inc, Viacom Networks Europe Inc., Gulf DTH Productions, Nickleodeon UK (a
partnership), Paramount Communications Corporation, and any Company which for
the time being is a subsidiary or holding Company (as those expressions are
defined in Section 736 of the Companies Act 1985) of any of them or any other
subsidiary (other than the Employer) of any such holding company, and shall also
include any partnership or joint venture entered into by any such affiliated
company.

 

If the foregoing correctly sets forth our understanding, please sign, date and
return all three (3) copies of this Agreement to the undersigned for execution
on behalf of Blockbuster; after this Agreement has been executed by Blockbuster
and a fully-executed copy returned to you, it will constitute a binding
agreement between us.

 

EXECUTED as a Deed by:

       

Blockbuster Entertainment Limited

  BLOCKBUSTER INC.

Director

       

Director/Secretary

       

/s/ Phillip Mark Elliot

       

Date:

 

30/09/05

  By:  

/s/ Larry J. Zine

           

Larry J. Zine

           

EVP Chief Financial Office and CAO

        Date:  

10/14/05

 

SIGNED as a Deed and DELIVERED By:  

/s/ Christopher Wyatt

Christopher Wyatt

[INSERT NAME OF EMPLOYEE]

Date:

 

30/09/2005

In the presence of:

Witness signature: /s/ S.J. Clarke

Name: S.J. Clarke

Address:

 

68 The Drive, Harefield Place,

Uxbridge

Occupation: Accountant